835 F.2d 875Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ralph OGBURN, Plaintiff-Appellant,v.K.R. BLACKBURN, Defendant-Appellee.
No. 87-7263.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 30, 1987.Decided Nov. 27, 1987.

Ralph Ogburn, appellant pro se.
James Peeler Smith, Assistant Attorney General, for appellee.
Before SPROUSE and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Ralph Ogburn, a North Carolina inmate, appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 complaint.  The district court referred Ogburn's complaint to a magistrate pursuant to 28 U.S.C. Sec. 636(b)(1)(B).  The magistrate considered the allegations raised in Ogburn's complaint and recommended that the defendant's motion for summary judgment be granted.


2
Ogburn was on notice that he had ten days in which to file objections to the magistrate's report and was warned that failure to object would waive appellate review.  See 28 U.S.C. Sec. 636(b)(1).  Ogburn failed to file timely objections in the district court.  The district court, after reviewing the magistrate's recommendation and considering the matter, adopted the magistrate's recommendation and dismissed the case.  Ogburn appealed.


3
This Court has held that the filing of timely objections to a magistrate's report is necessary to preserve appellate review of the substance of that report.    United States v. Schronce, 727 F.2d 91 (4th Cir.), cert. denied, 467 U.S. 1208 (1984);  see also Thomas v. Arn, 474 U.S. 140 (1985).  Because Ogburn failed to file objections after being advised of the need to do so, he has waived his right to appellate review.  We dispense with oral argument because the depositive issues have recently been decided authoritatively and affirm the judgment of the district court.


4
AFFIRMED.